Exhibit 10.22

 

TERMINATION AND RELEASE AGREEMENT

 

This Termination and Release Agreement (this “Termination Agreement”) is made as
of August 5, 2003, by and among Pixelworks, Inc., an Oregon corporation
(“Pixelworks”), Genesis Microchip Inc., a Delaware corporation (“Genesis”), and
Display Acquisition Corporation, a Delaware corporation and a wholly owned
subsidiary of Pixelworks (“Merger Sub”). Pixelworks, Genesis and Merger Sub are
collectively referred to herein as the “Parties” and each individually as a
“Party.” All capitalized terms used and not otherwise defined herein shall have
the meanings given them in the Merger Agreement (as defined below).

 

WHEREAS, Genesis, Pixelworks and Merger Sub have entered into an Agreement and
Plan of Merger dated as of March 17, 2003 (the “Merger Agreement”); and

 

WHEREAS, Section 8.1(a) of the Merger Agreement provides that the Merger
Agreement may be terminated by mutual written consent of the Pixelworks Board
and the Genesis Board;

 

WHEREAS, Pixelworks has informed Genesis that the Pixelworks Board, to its best
knowledge, believes that the stockholders of Pixelworks will not approve the
Pixelworks Voting Proposal if such proposal were presented to the stockholders
for approval:

 

NOW, THEREFORE, in consideration of the foregoing and the agreements set forth
herein, the Parties agree as follows:

 

  1.   Termination of Merger Agreement and Related Agreements.

 

(a)    No later than 5:00 p.m. Pacific Daylight Time on August 5, 2003 (the
“Effective Date”), in consideration of the agreements made by Genesis Microchip
under this Termination Agreement, Pixelworks shall pay to Genesis, by wire
transfer of immediately available funds, the sum of Five Million Five Hundred
Thousand Dollars ($5,500,000) (the “Termination Fee”), which amount represents a
good faith and reasonable estimate by Genesis of its fees and expenses incurred
in connection with its negotiation of and performance under the Merger Agreement
and the related agreements, including the fees and expenses of counsel,
financial advisors and accountants.

 

(b)    Effective at 5:00 p.m. Pacific Daylight Time on the Effective Date, if
Pixelworks has paid in full the Termination Fee as required under the preceding
clause (a), the Merger Agreement shall automatically terminate pursuant to
Section 8.1(a) thereof.

 

(c)    Notwithstanding the provisions of Section 8.2 of the Merger Agreement,
upon the termination of the Merger Agreement pursuant to the preceding clause
(a), the Merger Agreement shall immediately become null and void and there shall
be no liability or obligation thereunder on the part of Pixelworks, Genesis,
Merger Sub or their respective officers, directors, stockholders or Affiliates;
provided, that any such termination shall not relieve any Party from liability
for any breach of any representations, warranties, covenants or obligations
under this Termination Agreement.



--------------------------------------------------------------------------------

(d)    Upon the termination of the Merger Agreement, the Genesis Voting
Agreements, the Pixelworks Voting Agreements and the Affiliate Agreement shall
terminate and become null and void.

 

(e)    The Parties acknowledge that Genesis and Pixelworks have previously
executed a letter agreement dated January 27, 2003 (the “Confidentiality
Agreement”). Notwithstanding the termination of the Merger Agreement, the
Genesis Voting Agreements, the Pixelworks Voting Agreements and the Affiliate
Agreement, the Confidentiality Agreement will continue in full force and effect
in accordance with its terms. As soon as practicable, but in no event later than
thirty (30) days from the date hereof, each of Genesis and Pixelworks shall (i)
return to the other Party all copies of all Proprietary Information received by
it or its Representatives from such other Party and (ii) destroy all analyses,
compilations, summaries, studies and other materials prepared by it based in
whole or in part on, or otherwise containing or reflecting any of, the
Proprietary Information received from such other Party.

 

2.    Representations and Warranties.    Each of Genesis and Pixelworks hereby
represents and warrants with respect to itself and, in the case of Pixelworks,
also with respect to Merger Sub, as follows:

 

(a)    Such Party has all requisite legal and corporate power and authority to
execute, deliver and perform its obligations under this Termination Agreement.
All corporate action on the part of such Party, its directors, officers and
stockholders necessary for the authorization, execution, delivery and
performance of this Termination Agreement by such Party has been taken. This
Termination Agreement constitutes a valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms, subject to laws of
general application relating to bankruptcy, insolvency and the relief of debtors
and rules of law governing specific performance, injunctive relief or other
equitable remedies.

 

(b)    The execution and delivery of this Agreement by such Party do not, and
the performance by such Party of the transactions contemplated by this Agreement
shall not: (i) conflict with, or result in any violation or breach of, any
provision of the charter, Bylaws, or other organizational document of such
Party; (ii) conflict with, or result in any violation or breach of, or
constitute (with or without notice or lapse of time, or both) a default under,
or require a consent or waiver under, any of the terms, conditions or provisions
of any Contract to which such Party is a party; or (iii) conflict with or
violate any Legal Requirement applicable to such Party.

 

(c)    Since the date of execution of the Merger Agreement, such Party has not,
nor has any of its Subsidiaries or any of its or its Subsidiaries’ respective
Representatives, directly or indirectly:

 

  (i)   breached or violated any of its obligations under Section 6.1 of the
Merger Agreement;

 

  (ii)   [INTENTIONALLY OMITTED]; or

 

  (iii)   [INTENTIONALLY OMITTED].

 

2



--------------------------------------------------------------------------------

For the purposes of this Agreement, a “Purchase Transaction” shall mean any
transaction or series of related transactions other than the transactions
contemplated by the Merger Agreement involving: (A) any acquisition or purchase
by such Party or any Subsidiary of such Party, of voting securities valued at
$20,000,000 or more of any Person (or pursuant to a transaction which would
require the issuance of more than a nineteen and nine-tenths percent (19.9%) of
the total outstanding voting securities of such Party, whichever is less) or any
tender offer or exchange offer that if consummated would result in such Party or
any Subsidiary of such Party beneficially owning voting securities of such
Person valued at $20,000,000 or more (or pursuant to a transaction which would
require the issuance of more than a nineteen and nine-tenths percent (19.9%) of
the total outstanding voting securities of such Party, whichever is less) or any
merger, consolidation, business combination or similar transaction involving
such Party pursuant to which the securityholders of such Party immediately
preceding such transaction hold less than eighty and one-tenth percent (80.1%)
of the equity interests in the surviving or resulting entity of such
transaction, (B) any sale, lease (other than in the Ordinary Course of
Business), exchange, transfer, license (other than in the Ordinary Course of
Business), acquisition of assets valued at $20,000,000 or more of such Person by
such Party or any Subsidiary of such Party (or pursuant to a transaction which
would require the issuance of more than a nineteen and nine-tenths percent
(19.9%) of the total outstanding voting securities of such Party, whichever is
less), or (C) any liquidation, dissolution, recapitalization or other
significant corporate reorganization of such Person that would result in such
Party or any Subsidiary of such Party beneficially owning voting securities of
such Person valued at $20,000,000 or more (or pursuant to a transaction which
would require the issuance of more than a nineteen and nine-tenths percent
(19.9%) of the total outstanding voting securities of such Party, whichever is
less). The parties acknowledge that completion of the transactions contemplated
in Pixelworks’ existing “exchangeable shares” transaction with Jaldi
Semiconductor will not constitute a “Purchase Transaction.”

 

For the purposes of this Agreement, a “Sale Transaction” shall mean any
transaction or series of related transactions other than the transactions
contemplated by the Merger Agreement involving: (A) any acquisition or purchase
by any person or Group of more than a thirty-five percent (35%) interest in the
total outstanding voting securities of such Party (except, with respect to
Pixelworks, such a purchase by any party listed on Exhibit B) or any of their
Subsidiaries or any tender offer or exchange offer that if consummated would
result in any person or Group beneficially owning thirty-five percent (35%) or
more of the total outstanding voting securities of such Party or any of their
Subsidiaries or any merger, consolidation, business combination or similar
transaction involving such Party pursuant to which the securityholders of such
party immediately preceding such transaction hold less than sixty-five percent
of the equity interests in the surviving or resulting entity of such
transaction, (B) any sale, lease (other than in the Ordinary Course of
Business), exchange, transfer, license (other than in the Ordinary Course of
Business), acquisition or disposition of more than thirty-five percent (35%) of
the assets of such Party, or (C) any liquidation, dissolution, recapitalization
or other significant corporate reorganization of such Party.

 

3



--------------------------------------------------------------------------------

  3.   Certain Transactions.

 

(a)    In the event that either Party or a Subsidiary of such Party during the
period of ninety (90) days immediately following the Effective Date (i) makes
any public announcement of, or in support of, a Purchase Transaction or a Sale
Transaction; or (ii) enters into any letter of intent, memorandum of
understanding or definitive agreement relating to a Purchase Transaction or a
Sale Transaction, such Party shall pay to the other Party (Pixelworks and Merger
Sub to be considered one Party for this purpose) the amount of Twenty Million
Dollars ($20,000,000) within one business day by wire transfer of immediately
available funds.

 

(b)    In the event that either Party has breached its representations set forth
in Section 2(c)(i) hereof, such Party shall pay to the other Party (Pixelworks
and Merger Sub to be considered one Party for this purpose) the amount of Twenty
Million Dollars ($20,000,000) within one business day by wire transfer of
immediately available funds.

 

(c)    The Parties acknowledge that the agreements contained in this Section 3
are an integral part of the transactions contemplated by this Termination
Agreement, and that, without these agreements, the Parties would not enter into
this Termination Agreement. If one Party fails to promptly pay to the other
Party the fees due under this Section 3, the defaulting Party shall pay the
costs and expenses (including legal fees and expenses) in connection with any
action, including the filing of any lawsuit or other legal action, taken to
collect payment, together with interest on the amount of any unpaid fee at the
publicly announced prime rate of Bank of America, N.A. plus five percent per
annum, compounded quarterly, from the date such fees were required to be paid.

 

  4.   Releases.

 

(a)    Effective upon the Effective Date, each Party on its behalf and on behalf
of its parents, affiliates, subsidiaries, segments or divisions, successors and
assigns, present and former stockholders, officers, directors, employees,
insurers, administrators, agents, representatives, attorneys and any persons
acting by, through, under or in concert with each of them or any of them, hereby
completely releases and forever discharges the other Parties, their parents,
affiliates, subsidiaries, segments or divisions, successors and assigns, present
and former stockholders, officers, directors, employees, insurers,
administrators, agents, representatives and attorneys (collectively, the
“Releasees”) from any and all claims, rights, demands, actions, obligations,
liabilities and causes of action of any and every kind, nature and character
whatsoever, known or unknown, which such Party may now have, could have had or
may in the future have against the other Parties and the other Parties’
Releasees for or on account of any acts, omissions, events or matters relating
to or arising out of the Merger Agreement, the Genesis Voting Agreements, the
Pixelworks Voting Agreements and the Affiliate Agreement and the transactions
contemplated by any of such agreements, including without limitation, claims of
fraud, claims of willful or intentional breach, or claims otherwise based on the
termination thereof, and whether based on tort, contract (express or implied),
or any federal, state or local law, statute or regulation (hereinafter, the
“Released Matters”); provided, however, that no Party releases any other Party
or its Releasees from any obligations, liabilities or claims arising under any
representation or warranty or in connection with the performance of any covenant
or obligation under this Termination Agreement or the Confidentiality Agreement.
Each of the Parties shall refrain from asserting any matter released or
purported to be released hereby against the other Parties and the other Parties’
Releasees in any manner, including without limitation by way of counterclaim,
offset or defense.

 

4



--------------------------------------------------------------------------------

(b)    It is understood and agreed that the preceding paragraph is a full and
final release covering all known as well as unknown or unanticipated debts,
claims or damages of the Parties relating to or arising out of the Merger
Agreement, the Genesis Voting Agreements, the Pixelworks Voting Agreements and
the Affiliate Agreement and the transactions contemplated by any of such
agreements. Therefore, each of the Parties expressly waives any rights it may
have under statute or common law principle under which a general release does
not extend to claims which such Party does not know or suspect to exist in its
favor at the time of executing the release, which if known by such Party must
have affected such Party’s settlement with the other. In connection with such
waiver and relinquishment, the Parties acknowledge that they or their attorneys
or agents may hereafter discover claims or facts in addition to or different
from those which they now know or believe to exist with respect to the Released
Matters, but that it is their intention hereby fully, finally and forever to
settle and release all of the Released Matters. In furtherance of this
intention, the releases herein given shall be and remain in effect as full and
complete mutual releases with regard to the Released Matters notwithstanding the
discovery or existence of any such additional or different claim or fact.

 

(c)    California Civil Code Section 1542.    Each Party acknowledges that it
has been advised by legal counsel and is familiar with the provisions of
California Civil Code Section 1542, which provides as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

 

Each Party, being aware of said code section, agrees to expressly waive any
rights it may have thereunder, as well as under any other statute or common law
principles of similar effect, with respect to any other Party and its Releasees
under the Merger Agreement, the Genesis Voting Agreements, the Pixelworks Voting
Agreements and the Affiliate Agreement; provided, however, that no Party
releases any other Party or its Releasees from any obligations, liabilities or
claims arising under any representation or warranty or in connection with the
performance of any covenant or obligation under this Termination Agreement or
the Confidentiality Agreement.

 

  5.   Miscellaneous.

 

(a)    Press Release.    Each Party agrees not to disparage the other Parties in
connection with the termination of the Merger Agreement. Genesis and Pixelworks
will issue a joint press release in the form attached hereto as Exhibit A (the
“Initial Release”) upon the signing of this Termination Agreement with respect
to this Termination Agreement and the termination of the Merger Agreement, the
Genesis Voting Agreements, the Pixelworks Voting Agreements and the Affiliate
Agreement. Except as required by law or applicable listing agreement, no Party
shall issue any other press release or make any public announcement or statement
relating to the termination of the Merger Agreement or execution of this
Termination Agreement prior to the issuance of the Initial Release or at any
time thereafter that is inconsistent with the Initial Release.

 

5



--------------------------------------------------------------------------------

(a)    Entire Agreement.    This Termination Agreement constitutes the entire
agreement among the Parties and supersedes any prior understandings, agreements
or representations by or among the Parties, or any of them, written or oral,
with respect to the subject matter hereof; provided that the Confidentiality
Agreement shall remain in full force and effect in accordance with its terms.

 

(b)    Assignment.    Neither this Termination Agreement nor any of the rights,
interests or obligations hereunder may be assigned or delegated, in whole or in
part, by operation of law or otherwise by any of the Parties without the prior
written consent of the other Parties, and any such assignment without such prior
written consent shall be null and void. Subject to the preceding sentence, this
Termination Agreement shall be binding upon, inure to the benefit of, and be
enforceable by, the Parties and their respective successors and permitted
assigns.

 

(c)    Counterparts.    This Termination Agreement may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the Parties and
delivered to the other Parties, it being understood that all Parties need not
sign the same counterpart. This Termination Agreement may be executed and
delivered by facsimile transmission.

 

(d)    Construction of Agreement.    This Termination Agreement has been
negotiated by the respective Parties and their attorneys and the language hereof
will not be construed for or against any Party. A reference to a Section will
mean a Section of this Termination Agreement unless otherwise explicitly set
forth. The titles and headings herein are for reference purposes only and will
not in any manner limit the construction of this Termination Agreement which
will be considered as a whole.

 

(e)    Governing Law and Jurisdiction.    This Termination Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Delaware without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of laws of any jurisdictions other than those of the State
of Delaware. Each Party irrevocably agrees that any legal action or proceeding
with respect to this Termination Agreement or for recognition and enforcement of
any judgment in respect hereof brought by any other Party or its successors or
assigns shall be brought and determined in the Chancery or other courts of the
State of Delaware, and each Party hereby irrevocably submits with regard to any
such action or proceeding for itself and in respect to its property, generally
and unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each
Party hereby irrevocably waives, and agrees not to assert, by way of motion, as
a defense, counterclaim or otherwise, in any action or proceeding with respect
to this Termination Agreement, (a) any claim that it is not personally subject
to the jurisdiction of the above-named courts for any reason other than the
failure to lawfully serve process, (b) that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
(c) to the fullest extent permitted by applicable law, that (i) the suit, action
or proceeding in any such court is brought in an inconvenient forum, (ii) the
venue of such suit, action or proceeding is improper and (iii) this Termination
Agreement, or the subject matter hereof, may not be enforced in or by such
courts and (d) any right to a trial by jury.

 

6



--------------------------------------------------------------------------------

(f)    Waiver of Jury Trial.    EACH OF PIXELWORKS, MERGER SUB AND GENESIS
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS TERMINATION AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
OR THE ACTIONS OF PIXELWORKS, MERGER SUB OR GENESIS IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS TERMINATION AGREEMENT.

 

(g)    Amendment and Waivers.    Any term or provision of this Termination
Agreement may be amended, and the observance of any term if this Termination
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively) only be a writing signed by the Party to be
bound thereby. The waiver by a Party of any breach hereof or default in the
performance hereof will not be deemed to constitute a waiver of any other
default or any succeeding breach or default.

 

(h)    Cooperation.    The Parties shall cooperate with each other and promptly
prepare and file all necessary documentation to withdraw all applications,
notices, petitions and filings made with, and shall use their reasonable efforts
to terminate any proceedings before, any Governmental Entity, including without
limitation the Securities and Exchange Commission, in connection with the Merger
Agreement.

 

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Genesis, Pixelworks and Merger Sub has caused this
Termination Agreement to be executed on its behalf by its officers thereunto
duly authorized, all as of the date first above written.

 

 

GENESIS MICROCHIP INC.

By:

 

/s/    ERIC ERDMAN

--------------------------------------------------------------------------------

   

Eric Erdman

InterimChief Executive Officer

 

 

By:

 

/s/    ANDERS FRISK

--------------------------------------------------------------------------------

   

Anders Frisk

ChiefOperating Officer

 

 

 

PIXELWORKS, INC.

By:

 

/s/    ALLEN ALLEY

--------------------------------------------------------------------------------

   

Allen Alley

Chairman and Chief Executive Officer

 

 

 

DISPLAY ACQUISITION CORPORATION

By:

 

/s/    ALLEN ALLEY

--------------------------------------------------------------------------------

   

Allen Alley

President